DETAILED ACTION

This Office action is in response to papers submitted on 22 September 2021.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.

Claims 1-7 and 9-20 are pending and presented for examination.  Claim 8 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 5-14, 16 and 18-19 under 35 USC §103 as being unpatentable over Westrick, Jr. et al. (USPAPN US 2017/0364046 A1) in view of Brown (USPAPN US 2018/0373111 A1) is withdrawn in light of the amendments and arguments made.

The rejection of claims 2-4 under 35 USC §103 as being unpatentable over Westrick, Jr. et al. (USPAPN US 2017/0364046 A1) in view of Brown (USPAPN US 

The rejection of claim 15 under 35 USC §103 as being unpatentable over Westrick, Jr. et al. (USPAPN US 2017/0364046 A1) in view of Brown (USPAPN US 2018/0373111 A1) is withdrawn in light of the amendments and arguments made.

The rejection of claim 17 under 35 USC §103 as being unpatentable over Westrick, Jr. et al. (USPAPN US 2017/0364046 A1) in view of Brown (USPAPN US 2018/0373111 A1) and further in view of Noboa et al. (USPAPN US 2015/0227870 A1) is withdrawn in light of the amendments and arguments made.

The rejection of claim 20 under 35 USC §103 as being unpatentable over Westrick, Jr. et al. (USPAPN US 2017/0364046 A1) in view of Brown (USPAPN US 2018/0373111 A1) and further in view of Norton et al. (USPAPN US 2018/0042064 A1) is withdrawn in light of the amendments and arguments made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2018/0343726 A1 to Carberry et al..
The published reference of prior art to Carberry et al. (herein after referred to as “Carberry”) teaches of an improved system and method for occupancy sensing systems having enhanced functionality.  In doing so, the published reference teaches and/or fairly suggests the elements of the instant invention as follows.
Regarding the independent claims, claim 1 is directed to an occupancy sensor (taught in paragraph [0011] where “a load control system is disclosed, comprising an occupancy sensor for sensing an occupancy condition of a monitored area” is described, the sensor comprises:
an occupancy sensing component – taught in paragraph [0015] where “the light sensor and the occupancy sensor may be integrated in a single housing coupled to a processor” is explained;
a lighting control interface included in the occupancy sensor and configured to connect the occupancy sensor directly to a lighting control bus of a building – taught in paragraph [0041] where “the occupancy sensor 6 may include a processor 12 configured to control one or more operational aspects of the occupancy sensor. The processor 12 may also be configured to control and decode communication signals sent between the occupancy sensor 6 and the load control device 8 via signal line 18” in reference to Fig. 2 is stated;
a building management system (BMS) interface included in the occupancy sensor and configured to connect the occupancy sensor directly to a BMS bus of the building – taught in paragraph [0049] with reference to Fig. 2 as “the occupancy sensor processor 12 may be connected to a building automation system or building management system (BMS) 26 via a hard wired or wireless communication link 28” where the communication link is the bus; and
a lighting control application included in the occupancy sensor and configured to translate data communicated, through the occupancy sensor, between the lighting control bus and the BMS bus – taught in paragraph [0041] as the communication signals are decoded for control purposes.
Regarding independent claim 10, a system, comprising: 
a building management system (BMS) including a plurality of BMS devices of a building connected by a BMS bus – taught in paragraph [0105] as “the control system 304 is a building automation system or building management system (hereafter "BMS"). The BMS is used to provide real time management of, and access to, systems such as lighting, HVAC, fire, security and the like”; 
a lighting control system including – is taught as the load control device in paragraph [0042] “the occupancy sensor 6 may receive power from the load control device 8 via the power line 16, and may transmit signals (e.g., occupancy signals) to the load control device 8 via signal line 18. In response to signals received from the occupancy sensor 6, the load control device 8 may energize the load 10 via one or more power lines 20. In one embodiment, the load 10 may include at least one light”: 
a plurality of lighting control system devices connected by a lighting control bus – the use of a plurality of lights is stated as “multiple second lights” in paragraph [0051], inherently including more than one or a plurality of lights; and 
an occupancy sensor associated with the plurality of lighting control system devices – taught as “the wireless occupancy sensor 100 may be associated with a load control device 112 and a load 104, such as, but not limited to, a light,” in paragraph [0068], wherein the occupancy sensor includes: 
an occupancy sensing component – taught in paragraph [0015] where “the light sensor and the occupancy sensor may be integrated in a single housing coupled to a processor” is explained;
a BMS interface included in the occupancy sensor and configured to connect the occupancy sensor directly to the BMS bus of the BMS system – taught in paragraph [0049] with reference to Fig. 2 as “the occupancy sensor processor 12 may be connected to a building automation system or building management system (BMS) 26 via a hard wired or wireless communication link 28” where the communication link is the bus; 
a lighting control interface included in the occupancy sensor and configured to connect the occupancy sensor directly to a lighting control bus of the building - – taught in paragraph [0041] where ““the occupancy sensor 6 may include a processor 12 configured to control one or more operational aspects of the occupancy sensor. The processor 12 may also be configured to control and decode communication signals sent between the occupancy sensor 6 and the load control device 8 via signal line 18.” in reference to Fig. 2 is stated; and 
a lighting control application included in the occupancy sensor and configured to translate data communicated, through the occupancy sensor, between the lighting control system and the BMS system – taught in paragraph [0041] as the communication signals are decoded for control purposes.
And as per independent claim 18, a method of operating a building management system using a lighting control interface, comprising: receiving a request made using a user interface of a building management system (BMS) device of a BMS bus of a building, the request associated with modifying a lighting setting in the building; receiving the request at an occupancy sensor via a BMS interface included in the occupancy sensor, wherein the occupancy sensor is directly connected to the BMS bus; translating, by the occupancy sensor directly connected to the BMS bus via a BMS interface, the request from a BMS protocol to a lighting control protocol; and
communicating, via a lighting control interface included in the occupancy sensor directly connected to a lighting control bus, the translated request from the occupancy sensor to a lighting control device of the lighting control bus.  The communication aspect of the elements of the claimed invention is taught beginning in paragraph [0041] with . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 9, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2018/0343726 A1 to Carberry et al. in view of US Patent Application Publication No. US 2017/0364046 A1 to Westrick et al..
The invention of prior art to Carberry is stated above.  With regard to claims 5-16 and 19, although Carberry teaches of the elements of the independent claims, the limitations of the dependent claims are not specifically addressed by Carberry.  However, the prior art of Westrick et al. (herein after referred to as “Westrick”) is introduced as being in the same field of invention by teaching of technologies to implement lighting controls and building management control and explaining the features claimed as follows.
Regarding claim 5, the BMS interface includes at least one of: an RS-232 port, a current loop interface, and an RS-485 port is claimed.  Westrick teaches the use of a RS-485 port in paragraph [0046]. 

Regarding claim 7 the device is configured to receive configuration settings from a user interface of the BMS channel via the BMS interface is stated.  In paragraph [0050] Westrick teaches of a visualization software that provides a user interface for integrated control of the system. 
In claim 9, the device includes at least one of: an illumination level sensing component; and a temperature sensor.  In paragraph [0036] Westrick teaches the inclusion of lighting related elements including wall switches, control panels, ambient light sensors, etc. that can be used for illumination level sensing as claimed.
Regarding claim 11, wherein the BMS uses a first protocol and wherein the lighting control system uses a second protocol is recited.  The first protocol used by the BMS is taught as the native building management protocol as explained in paragraph [0031] while a second protocol for the lighting control system is taught as a lighting control protocol in paragraph [0036]. 
Claim 12 is directed to each of the plurality of lighting control system devices including a Digital Addressable Lighting (DALI) interface.  As is well-known in the art the DALI technique is a network that consists of at least one application controller and bus power supply (which may be built into any of the products) as well as input devices (e.g. sensors and push-buttons), control gear (e.g., electrical ballasts, LED drivers and dimmers) with DALI interfaces as developed by the IEC (International Electrotechnical 
In claim 13 each of the plurality of BMS devices includes a BMS interface is claimed.  This aspect of the instant invention is taught in paragraph [102] where each sensor within the BMS includes an interface. 
As per claim 14 the plurality of lighting control system devices includes lights, sensing devices, and switch inputs is claimed.  The use of lights, sensing devices and switches is described in paragraphs [0030] and [0036] as being a part of the lighting control system. 
Regarding claim 16 the BMS system includes a plant controller, a unitary controller, and a user interface configured to receive input associated with comfort control in a room is recited.  In paragraph [0084] et seq. in view of Fig. 3, the presence of lighting controls commensurate with the unitary controller, the BAC appliance controller commensurate with the plant controller and user interfaces configured to receive data is taught.
Claim 19 requires the user interface to be a wall module associated with comfort control in a room of the building, and wherein the occupancy sensing device is installed in the room.  This feature of the instant invention is described in paragraph [0090] by Westrick where the inclusion of a wall in a room is not precluded.  
With regard to the above claims, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Carberry with the specific types of sensing components, interfaces, types of devices as taught by Westrick so as enable a more 
Claim 15 states the plurality of lighting control system devices as including 64 devices.  Although Carberry and Westrick address a plurality of lighting control system devices as stated in paragraphs [0051] and [0036], respectively, the reference of prior arts fail to specifically indicate the number of devices used.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Carberry and Westrick to include 64 lighting devices, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2018/0343726 A1 to Carberry et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2020/0320023 A1 to Litichever et al..
The limitations of instant claim 1 as taught by Carberry are stated above.
With regard to claims 2, 3, and 4, the occupancy sensing component includes an optical occupancy sensor, a microwave occupancy sensor, and an ultrasonic occupancy sensor, respectively.  Although the prior art of reference to Carberry teaches of a occupancy sensing device as claimed in independent claim 1, the reference of prior art falls short of specifically mentioning the types of occupancy sensors used.  For this reason, the prior art of Litichever et al. (herein after referred to as “Litichever”) is introduced.  In a related field of endeavor, Litichever teaches the use of occupancy .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2018/0343726 A1 to Carberry et al. as applied to claims 1 and 10 above, and further in view of US Patent Application Publication No. US 2015/0227870 A1 to Noboa et al..
The limitations of the instant invention as per independent claims 1 and 10 are as taught by Carberry are aforementioned.
As per claim 17, the lighting control application is configured to translate data communicated between the lighting control system and the BMS system in the absence of a Java Application Control Engine (JACE).  Although the prior art of reference to Carberry teaches of a building management system capable of operating devices within a building, the reference of prior art falls short of particularly teaching of a lighting control application that is configured to translate data communicated between the lighting control system and the BMS in the absence of JACE.  However, the published reference of prior art to Noboa et al. (herein after referred to as “Noboa”) in the same field of endeavor.  In paragraph [0087], Noboa states “… data communications interface is configured to translate data between different communications protocols to facilitate data communications with differently protocolled systems and/or devices.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2018/0343726 A1 applied to claim 18 above, and further in view of US Patent Application Publication No. US 2018/0042064 A1 to Norton et al..
The limitations of the instant invention as per independent claim 18 are as taught by Carberry are aforementioned.
With regard to the limitations claimed in claim 20, the method includes modifying the lighting setting in the building according to the request and continuing to provide the modified lighting setting despite a failure of the BMS.  Although Carberry teaches of a method and system for operating devices within a building in a building management system, the reference of prior art falls short of teaching the modifying of a setting in the event of a failure of the BMS as claimed.  However, the prior art of Norton et al. (herein after referred to as “Norton”) teaches the limitations of claim 20 in paragraph [0027] wherein it is stated “…  [when] full or partial failure of the acting schedule master controller or network communication therewith occurs, the lighting control system changes the schedule master to a different network controller based on a failover protocol procedure …”.   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Carberry to have enabled the modification of the lighting system in the 
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. US 2020/0326677 A1		Gamroth et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        October 20, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119